DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 12-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (cited by the applicant)

    PNG
    media_image1.png
    481
    1086
    media_image1.png
    Greyscale

Fig. 1 of Ito annotated by the examiner for ease of reference.
Regarding claims 16, 15 and 1 Ito (i.e. FIG. 15) discloses a communication device (a cellular phone 300), comprising a high-frequency front end circuit (inherently all modern cell phones include high frequency front end circuits which includes filters, such as SAW filters, power amplifiers and Low Noise Amplifiers) and RF signal processing circuits (an integrated circuit having transistors, memory elements, or other electronic elements is formed on the second surface 10B of the semiconductor substrate 10, §0054) , wherein the SAW filter of the front end circuit is an acoustic wave device (1, as shown in Fig. 1 of Ito), comprising: 
a piezoelectric substrate (50) including a support substrate (10) and a piezoelectric layer (50) directly or indirectly provided on the support substrate (10) and per claim 9, the support substrate is a silicon substrate, and the piezoelectric substrate (50) including a first principal surface (10A) on the piezoelectric layer side, and a second principal surface (10B) on the support substrate (10) side;
an interdigital transducer (IDT) electrode (although not shown explicitly, it is provided on the piezoelectric layer as mentioned in §0054 that a SAW element 50 that is provided in the vicinity of a first surface 10A) directly or indirectly provided on the first principal surface (10A) of the piezoelectric substrate (50);
a support layer (30) provided on the support substrate (10) to surround the IDT electrode when viewed in a direction normal or substantially normal to the first principal surface (see Fig. 1 above);
a cover (40) provided on the support layer (30) and per claim 12 the cover is a silicon cover (§0055) and per claim 19, Ito also teaches in Fig. 1 that the IDT electrode is provided in a hollow space surrounded by the support substrate (10), the support layer (30), and the cover (40).
a through-via electrode (12) provided through the support substrate (10) and electrically connected to the IDT electrode (A first end of the trans-substrate conductive plug 12 is electrically connected to the SAW element 50 provided on the first surface 10A, §0054);
a first wiring electrode (15) provided on the second principal surface (conductive plug 12 is electrically connected to the integrated circuit provided on the second surface 10B via electrodes 15, §0054) of the piezoelectric substrate and electrically connected to the through-via electrode (12); and
a protective film (a second insulating layer 18 is considered as a protective layer because this layer covers the conductive plug 12 and the first wiring electrode 15, §0056) covering at least a portion of the first wiring electrode (15); 
wherein the protective film (18) is provided on an inner side (between the inner and the outer side) of the support layer (30) so that the protective film (18) does not overlap (i.e. completely) the support substrate (10) when viewed in a direction normal or substantially normal to the second principal surface (10B). 
Regarding claim 2, Ito further teaches that an insulating layer (13, §0054) is provided between the support substrate (10) and the first wiring electrode (15) and between the support substrate (10) and the through-via electrode (12) and the insulating layer per claim 3, is on an inner side of the support layer (30) when viewed in the direction normal or substantially normal to the second principal surface. Regarding claim 13, Ito also teaches that the first wiring electrode (15) includes a portion (16, first wires 16 are electrically connected to wiring electrode 15, §0056) that is not covered with the protective film (18, portions of the first wires 16 are exposed from the second insulating layer 18 to define lands 17, §0056); and a bump (20, the first wires 16 bumps 20, §0056) is provided on the first wiring electrode (portion 16 of the first wiring electrode 15) so that the bump (20) is joined to the portion that is not covered with the protective film (18).
Further per claim 17, Ito also describes the method of manufacturing the acoustic device (in Figs 2-11) where the method comprising:
a step of preparing an acoustic wave device aggregate including an unseparated piezoelectric substrate (50, Fig.11), a plurality of the IDT electrodes (on 50 of Fig. 11, not shown explicitly), a plurality of the through-via electrodes (12, Fig. 11), a plurality of the first wiring electrodes (15, Fig. 2), a plurality of the protective films (18, Fig. 7), an unseparated support layer (30, Fig. 11) provided on the unseparated piezoelectric substrate (50, Fig. 11) to surround the plurality of the IDT electrodes (Fig. 11), and an unseparated cover (40, Fig. 11) provided on the unseparated support layer (30, Fig. 11); and
a step of separating the acoustic wave device aggregate into individual pieces by cutting the unseparated piezoelectric substrate, the unseparated support layer, and the unseparated cover with a dicing machine (§0033); 
wherein the step of preparing the acoustic wave device aggregate includes providing the plurality of the protective films (18) so that each of the protective films does not extend to a portion overlapping the unseparated support layer and is located on an inner side of the unseparated support layer when viewed in the direction normal or substantially normal to the second principal surface (see the related discussion in regards to claim 1) and per claim 18, Ito also teaches that the step of separating the acoustic wave device aggregate into individual pieces includes performing the cutting by laser radiation (§0074). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito.
Regarding claim 4, Ito discloses the claimed invention, and Ito, however, is not explicit about the thickness of the protective film as compared to the thickness of the insulating layer.
Ito although shown in all representative drawings (Figs 1, 11, 13 and 14) that the protective film (18) as thicker than the insulating layer (13). 
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to consider thicker protective film since it is part of the support substrate while the insulating layer (13) is along the via hole providing insulation against inadvertent unwanted electrical connectivity. Both functionality requirement and for the manufacturing process ease, therefore, it would be obvious to keep the insulating layer (13) as thin as possible and while the protective film (18) as thick as possible, thereby suggesting the obviousness of such a modification.
Further per claim 5, although Ito is not explicit about the bulk wave acoustic velocity of the support substrate (10, happened to be Si for example) to be higher than through the piezoelectric layer (happened to LiNbO3 for example). However, it is well known in the art that the acoustic velocity of bulk wave in Si is ≈4500 m/s higher than that in LiNbO3 ≈3700 m/s (please refer to Coufal et al., Precision measurement of the surface acoustic wave velocity on silicon single crystals using optical excitation and detection”, The Journal of the Acoustical Society of America 95, 1158 (1994); doi: 10.1121/1.408473 and Holm et al., “Investigation of surface acoustic waves on LiNbO3, quartz, and LiTaO3 by laser probing”, Elsevier, Microelectronic Engineering Vol. 31, Issues 1–4, Feb. 1996, Pages 123-127).
Therefore, although Ito didn’t specify the reason of the support substrate 10 to be Si to be at higher acoustic velocity than the LiNbO3, it would have been obvious to a person of ordinary skill to choose different (higher or lower) acoustic velocity (as well as acoustic impedance) material for the support substrate to be able reduce leakage of the acoustic wave energy so that reflections happen at the interface between the piezoelectric material and the support substrate. Since Ito inclined towards higher acoustic velocity material, it would have been obvious to choose higher acoustic velocity material as the support substrate.
Allowable Subject Matter
Claims 6-8, 10-11, 14 and 20 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 and 10-11 are allowable since the closest prior art of record Ito doesn’t explicitly teach a high or a low acoustic velocity layer or an acoustic reflection film and/or any intermediate layer is provided between the support substrate and the piezoelectric layer. Rather the piezoelectric layer is directly mounted on the support substrate which happened to have higher acoustic velocity than that in the piezoelectric layer.
Claim 14 is allowable since the closest prior art of record Ito doesn’t explicitly teach thickness of the piezoelectric layer to be smaller than about 3.5, where  is the pitch of the IDT electrode.
Claim 20 is allowable since the closest prior art of record Ito doesn’t explicitly teach an insulating layer is provided to cover IDT electrode. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843